DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-22 are allowed.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electrical box assembly comprising: a box structure; a flange extending outwardly from an outer surface of the at least one sidewall at a position intermediate the open end and the closed end of the box structure, the flange formed from a resiliently flexible material, and at least one knock out disposed within an opening formed in one of the at least one sidewall or the closed end of the box structure, the at least one knock out formed from the same material as the flange, wherein the at least one knock out and the flange are formed as a unitary structure.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being:" A method of manufacturing an electrical box assembly comprising the steps of: molding a box structure in a first shot of a molding process, the box structure including a closed end, an oppositely arranged open end, and an interior surrounded by at least one sidewall connecting the open end to the closed end; molding a flange onto the box structure in a second shot of the molding process, the flange extending outwardly from an outer surface of the at least one sidewall at a position intermediate the open end and the closed end of the box structure."
Therefore, claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 21 with the allowable feature being:” An electrical box assembly comprising: a box; a flange extending outwardly from an outer surface of the at least one sidewall at a position intermediate the open end and the closed end of the box structure, the flange formed from a resiliently flexible material, wherein the flange includes a first surface facing towards the open end of the box structure and an opposing second surface facing towards the closed end of 
Therefore, claim 21 is allowed.

Claims 4-13, 15-20 and 22 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 14, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847